Exhibit 10.1



Execution Copy


SALES AGENCY AGREEMENT


This Sales Agency Agreement (this “Agreement”) is made and entered into by and
between SFX-94 LLC, a Delaware limited liability company (“Agent”), and Viggle
Inc., a Delaware corporation (“Viggle”), as of this 22nd day of January, 2015
(“Commencement Date”).


WITNESSETH
    
WHEREAS, Viggle is in the business of, among other things, operating a digital
(on-line) store which sells certain goods and services to the public, and


WHEREAS, Viggle is also in the business of generating revenues by means of
direct sales of advertising and sponsorships and requested barter of advertising
and sponsorships (the “Services”); and


WHEREAS, Viggle wishes to appoint Agent as its exclusive agent for the sale of
the Viggle’s Services worldwide (the “Territory”); and


WHEREAS, Agent wishes to accept the foregoing appointment as Viggle’s exclusive
sales agent; and


WHEREAS, in connection with becoming Viggle’s exclusive sales agent, Agent
desires to offer employment to certain current Viggle employees, including but
not limited to those employees identified in Exhibit A (the “Employees”), to
facilitate the sale of Viggle’s Services in the Territory; and


WHEREAS, the parties are contemporaneously entering into an Amended and Restated
Shared Services Agreement (the “Shared Services Agreement”) pursuant to which
the parties may provide services to one another and employees of each party may
serve as officers of and provide services to the other party.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the adequacy and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:


1.
EXCLUSIVE SALES AND MARKETING REPRESENTATIVE



a.
Appointment: Viggle hereby appoints Agent as its exclusive sales agent to sell
the Services in the Territory.



b.
Exclusivity: Viggle shall not, during the duration of this Agreement, appoint
any other person, firm or company as its agent, distributor or franchisee for
the sale of the Services in the Territory, or otherwise permit any person or
entity other than Agent to sell the Services. Viggle shall not, without Agent’s
consent, sell Services, or make offers or quotations to or negotiate with or to
any entity in the Territory with respect to the sale of Services. Viggle shall
refer all such possible transactions and opportunities to Agent. For the
avoidance of doubt, the parties agree that all sales of Services shall be
exclusively through Agent (and such sub-agents and distributors as Agent may
engage), and Viggle shall not be permitted to sell any Services for its own
account or permit any entity other than Agent to sell any Services. Agent will
primarily be responsible for direct sales of Viggle Services, and Viggle may
continue to participate in third party networks consistent with the practices
followed by Viggle immediately prior to the Commencement Date. For the avoidance
of doubt, the “Services” contemplated by this Agreement shall not apply to or
preclude third-party ad networks.



c.
Agent hereby accepts the rights granted to it pursuant to this Agreement and
agrees to use commercially reasonable efforts to sell the Services within the
Territory by such measures as Agent deems appropriate.







--------------------------------------------------------------------------------

Exhibit 10.1

d.
Agent, in its discretion, is permitted to produce, sell and market its own
services, and to represent or act as agent for the services of other entities.



(i) In the event Agent “bundles” the Services with Services or services of other
entities (including Services or services of Agent’s affiliates), Agent and
Viggle shall agree on the proper allocation of the revenues from such bundled
sales, and such allocation shall be set forth on the invoice for such bundled
services. Any amounts not in dispute shall be promptly paid as required pursuant
to this Agreement.


    (ii) In the event of a dispute as to the allocation of such revenues, the
boards of directors of Agent and Viggle shall each designate a representative
who is not an executive officer of both Agent and Viggle at the time of such
designation (each, a “Designee”) to confer with each other and seek to agree on
the allocation. Each Designee shall have the right to seek advice and counsel
from any person or entity they deem appropriate. Following such conference(s),
if the Designees are unable to agree, the provisions of paragraph 1(d) (iii)
below shall be applied.


(iii) If the Designees are unable to reach agreement on such allocation, then
any dispute with respect to allocation of bundled sales will be resolved
pursuant to arbitration as provided in Section 22 of this Agreement, except the
arbitrator shall require that any amounts determined to be owing by one party to
the other party shall be paid together with interest at the rate specified in
the New York CPLR, per annum from the date when the underlying sales revenue was
first collected.


e.
Agent is authorized to negotiate, conclude and enter into contracts for the sale
of the Services in the name of and on behalf of Viggle provided that such
contracts are consistent with the terms of this Agreement.



2.
BARTER ARRANGEMENTS In the event Viggle or Agent seeks to enter into barter
arrangements with respect to the sale of Services, such barter arrangements
shall be undertaken solely as and when requested and approved by Viggle;
provided, however, that Agent shall not be required to enter into any such
barter arrangements that would not be at least cost neutral to Agent, and Viggle
shall be responsible for the payment of all out of pocket and direct costs
relating to such barter arrangements, including the reimbursement of Agent for
any actual costs and expenses incurred by Agent in connection therewith.



3.
AGENT’S OBLIGATIONS



Agent undertakes and agrees at all times during the term of this Agreement:


a.
To act conscientiously and in good faith in discharging its duties hereunder.



b.
To carry out its agency in such manner as Agent, in consultation with Viggle,
reasonably determines is in the best interests of promoting and increasing the
sale of Services.



c.
To use commercially reasonable efforts to sell the Services in the Territory
with reasonable care and diligence.



d.
To employ or otherwise engage sufficient personnel to ensure the proper
fulfillment of Agent’s obligations under this Agreement. If Agent maintains a
sales force or sales capabilities substantially equivalent to the sales force
Viggle maintained prior to the Commencement Date, Agent shall be deemed to be in
full compliance with this Section 3d. For the avoidance of doubt, the parties
agree that so long as Agent maintains a sales force of not less than ten (10)
full-time equivalent sales people (or such other number of sales people as the
parties shall mutually agree in writing), Agent will be deemed to have a
substantially equivalent sales force, provided that Agent shall be allowed a
reasonable time to recruit new sales people to replace any members of the sales
force that resign or whose employment is terminated.







--------------------------------------------------------------------------------

Exhibit 10.1

e.
To attend (on reasonable notice) meetings with Viggle to discuss the marketing
and selling of the Services in the Territory.



f.
To keep Viggle informed of its activities concerning the sale of the Services
and to provide Viggle with periodic reports with respect thereto, and provide
Viggle with reasonable and regular access to Agent’s employees who are engaged
in the sale of Viggle Services in accordance with past practices.



g.
To inform Viggle of any innovations or enhancements to the Services which Agent
becomes aware of and determines would add value to the Services.



4.
SALES PROGRAMS



All sales of the Services by Agent on behalf of Viggle shall be on Viggle’s
standard terms and conditions for the sale of the Services in the Territory as
varied from time to time (a copy of the current version of which is attached as
Exhibit B) (the “Terms and Conditions”) or on such other terms and conditions as
Viggle may at any time specify in writing to Agent. Viggle shall give Agent
advance notice of any proposed changes in the Terms and Conditions. Any such
proposed changes are subject to Agent’s consent, not to be unreasonably
withheld. All orders or other contracts for the sale of Services will be subject
to prior approval by Viggle’s Chief Financial Officer, which approval or
rejection shall be provided within three (3) business days after the order is
submitted to Viggle.




5.
VIGGLE’S OBLIGATIONS



Viggle undertakes and agrees with Agent during the term of this Agreement:


a.
To act conscientiously and in good faith in discharging its duties hereunder,
including the timely payment of all Commissions (as defined below).



b.
Promptly and efficiently to deal with any complaint, warranty claim, dispute,
investigation or after-sales enquiry or investigation relating to the Services.



c.
Where appropriate, to inform Agent within a reasonable time if any contract
concluded on its behalf by Agent will not be performed by it, and of the reason
for such non-performance.



d.
To obtain all rights, licenses, permits, and clearances required under federal,
state and local laws, or required from any holder of intellectual property
rights, for the sale of the Services, and be responsible for all of the
associated costs thereof.



e.
To give Agent as much advance notice as is reasonably practicable with respect
to all changes, extensions or reductions of the range of Services.



f.
To use commercially reasonable efforts to continually improve its Services and
develop new Services so as to remain commercially competitive.



6.
Employees



a.
Viggle consents to Agent offering employment or other services arrangements to,
and hiring or otherwise engaging, any or all of the Employees, and Viggle agrees
not to assert any claims against any Employee arising from such Employee
accepting employment with Agent.

 
b.
Agent is under no obligation to hire or engage any specific Employee or retain
such Employee for any term or duration, except as Agent may agree with any such
Employee. Agent shall have the sole right to manage, hire and fire its employees
and sales force, including any Employee. Agent shall comply with the provisions
of Section 3 d in connection with its decisions regarding its employees and
consultants.







--------------------------------------------------------------------------------

Exhibit 10.1

c.
Subject to applicable employment, privacy and other laws and regulations, Viggle
shall provide Agent with employment files for all former Employees hired or
otherwise engaged by Agent.



d.
Agent shall not be responsible for any severance or termination obligations and
claims with respect to any Employee’s separation from employment with
Viggle.    



e.
Agent shall maintain adequate staffing levels, generally consistent with the
staffing levels maintained by Viggle before the Commencement Date for Viggle’s
sale of Services, in order to discharge its obligations arising under this
Agreement.



f.
Agent shall consult with Viggle prior to implementing any material adverse
changes in the compensation arrangements for the sales force with respect to the
sales of Viggle’s Services.



g.
The parties consent to Greg Consiglio and Kevin Arrix becoming employees,
officers or directors of both Viggle and Agent (including Agent’s affiliates) on
substantially the terms set forth in the employment agreements and amendments
thereto attached hereto as Exhibits C, D, E, and F.



7.
ADVERTISING



a.
All advertising, marketing and promotions concerning the Services by Viggle
shall be at the expense of Viggle, shall be managed by Viggle and shall be
undertaken by Agent only as and when approved by Viggle. Viggle agrees to notify
Agent in advance of any Viggle advertisement campaigns or new messaging in
advertising campaigns in order to avoid conflicting communications, marketing,
branding and advertising strategies.



b.
Intellectual Property: Viggle hereby grants Agent a royalty-free license to use
the Services and any copyrights, trade names, or trademarks pertaining to the
Services (including but not limited to Viggle’s trademark and logo) in any
advertising, marketing and promotion and in connection with, as required for or
incidental to the marketing, sales and other activities of Agent contemplated by
or provided for under this Agreement. Any such advertising shall be subject to
Viggle’s approval, not to be unreasonably withheld, delayed or conditioned.



c.
Viggle shall maintain at its own cost and expense its website and Internet
services. Agent shall maintain at its own cost and expense its website and
Internet services. Viggle will be solely responsible for all hosting and
download fees, costs or expenses for Viggle’s website and Internet Services.
Agent shall be solely responsible for the costs of the sales force it hires,
including appropriate office space.



d. Agent’s employees or consultants shall provide sales support and services and
consistent with the sales support and services that the Employees provided to
Viggle prior to the Commencement Date.


8.
[Intentionally Omitted.]



9.
ADDITIONAL REPRESENTATIONS AND WARRANTIES



a.     Viggle represents and warrants as of the Commencement Date as follows:


1.
Viggle currently holds, and it agrees to maintain for the duration of this
Agreement, at its sole expense, all necessary federal, state, and local permits
and licenses as necessary to perform its obligations hereunder. Viggle possesses
all licenses, consents, and other rights (including but not limited to
intellectual property rights) with respect to the Services necessary to enable
the parties to perform this Agreement.



2.
Viggle’s execution and delivery of, and performance under, this Agreement have
been duly authorized by Viggle and do not, and will not, violate or conflict
with any articles of incorporation, bylaw, contract, permit or obligation
applying to Viggle other than such violations or conflicts that





--------------------------------------------------------------------------------

Exhibit 10.1

would not reasonably be expected to impair Viggle’s ability to perform in all
material respects its obligations under this Agreement.


b.    Agent represents and warrants as of the Commencement Date as follows:


1.
Agent currently holds, and it agrees to maintain for the duration of this
Agreement, at its sole expense, all necessary federal, state, and local permits
and licenses as necessary to perform its obligations hereunder.



2.
Agent’s execution and delivery of, and performance under, this Agreement have
been duly authorized by Agent and do not, and will not, violate or conflict with
any articles of incorporation, bylaw, contract, permit or obligation applying to
Agent other than such violations or conflicts that     would not reasonably be
expected to impair Agent’s ability to perform in all material respects its
obligations under this Agreement.



10.
SALES



a.
Agent shall solicit and confirm all orders, contracts and agreements for the
Services and forward such orders, contracts and agreements to Viggle. All
orders, contracts and agreements and inquiries relative to the Services received
by Viggle from potential or actual customers shall be forwarded to Agent for its
attention and handling, and Viggle shall make available to Agent such
information as may be requested by or reasonably necessary for Agent to process
the inquiry or order.



b.
Orders for the Services may be solicited, accepted or rejected by Agent, on
behalf of Viggle. In the event Viggle effects any sales of Services, information
on each such sale including all invoices and agreements will be promptly
provided to Agent.



c.
Viggle shall perform the Services in a diligent and timely manner and shall
promptly invoice and collect the revenues for the Services. Viggle shall pay all
applicable federal and state taxes, excise taxes and other taxes arising from
sales of Services and file all reports with respect thereto.     



11.
NON-SOLICITATION



Each party agrees that during the term of this Agreement and for a period of one
hundred and eighty (180) days thereafter, it shall not (i) solicit, induce, or
encourage the resignation of any person who is a director, officer, employee,
representative, or agent of the other party or any of its affiliates, or
(ii) hire any person who serves as a director, officer, employee,
representative, or agent of the other party or any of its affiliates, provided,
however, that the restrictions set forth in this Section 11 shall not apply to
either party hiring any person who previously served as a director, officer,
employee, representative, or agent of the other party or its affiliates from and
after three (3) months since the date such person has ceased to be a director,
officer, employee, representative, or agent of such other party or its
affiliates of the Company, so long as such cessation did not result from a
violation of this Section 11. The parties acknowledge and agree that the hiring
of the Employees by Agent as contemplated by this Agreement does not constitute
a breach of this Section 11.


12.
COMMISSIONS



a.
Commission: As compensation for the services rendered pursuant to this
Agreement, Agent shall receive a sales commission (the “Commissions”) equal to
25% of the net revenues arising from sales of Viggle’s Services where such
Services were sold or otherwise generated during the Initial Term and any
Renewal Term. Agent shall have no rights or obligations with respect to sales of
Services where the order or contract for such sales occurred prior to the
Commencement Date or occurred after the due expiration or termination of this
Agreement; provided, however, that Viggle shall pay Agent a Commission equal to
15% of the net revenues arising from sales of Viggle’s Services made prior to
the





--------------------------------------------------------------------------------

Exhibit 10.1

Commencement Date for which the orders have been written but that must be
fulfilled and invoiced after the Commencement Date. Agent shall have no
liability for Commissions to the sales force relating to sales of Services
occurring prior to the Commencement Date for which invoices have been issued.
Net revenues shall be comprised of gross revenues, less any commissions payable
to third parties. Commissions on barter arrangements shall be the amount that is
necessary to reimburse Agent for any out of pocket and direct costs incurred by
Agent with respect to such barter sales as described in Section 2 above, and
shall be payable by Viggle in cash.


b.
Viggle will pay Agent its Commissions in the following manner: Commissions shall
be deemed earned upon execution of any Agreement or the placement of the
underlying purchase order, subject to collection of the sale revenues arising
from such sales. Commissions will be immediately payable to Agent as and when
the underlying revenues are received by Viggle but in any event no later than 30
days after such receipt. Any Commissions not paid within 30 days shall accrue
interest at the rate of 1% per month until such Commissions are paid. In the
event that Commissions payable to Agent become 60 days in arrears the parties
agree to immediately set up a lockbox account jointly owned by the parties into
which all subsequent revenues from sales by Agent of the Services (including
sales of bundled services that include Services) will be automatically
deposited. Any distributions from the lockbox account shall be made (i) first,
on a 50/50 basis until Agent shall have been made whole for any unpaid
Commissions that are in arrears as set forth in the preceding sentence and
thereafter on a 75-25 basis for revenues resulting from sales of Services and
(ii) according to the allocations set forth in the invoices for sales of bundled
services that include Services. Agent shall have the right to receive its
Commissions on all revenues arising from the sales of Services (including
revenues received by or on behalf of Viggle subsequent to the expiration or
termination of this Agreement) where the agreements or orders for such sales
were entered into during the Initial Term or any Renewal Term.



c.
In the event of termination or non-renewal of this Agreement, whether for cause
or without cause, Agent’s rights to the receipt of payments and order status
documentation and all audit rights of Agent shall survive the termination of
this Agreement until all Commissions have been fully paid.



d.
Agent is not responsible for pursuing unpaid accounts receivable arising from
the sales of Services.



13.
TERM: This Agreement shall be effective as of the Commencement Date and continue
in force until 11:59 pm Eastern Standard Time on the third anniversary of the
Commencement Date (the “Initial Term”), unless terminated earlier in accordance
with this Agreement. This Agreement shall automatically renew and continue for
multiple and successive three year terms (the “Renewal Term”), unless either
party gives notice in writing to the other party of intention not to renew at
least 180 days prior to the expiration of the then current Initial Term or
Renewal Term, as the case may be.



14.
TERMINATION; AND EXPIRATION



a.
Viggle may terminate this Agreement on 90 days prior written notice without
cause. In the event of such termination without cause, during the 90 day notice
period, and for up to 30 days thereafter, (i) Agent shall provide reasonable
cooperation to Viggle with respect to Viggle’s plans to transition to other
sales arrangements, Viggle shall reimburse Agent for out-of-pocket expenses
arising from such cooperation, (ii) the provisions of Section 3(d) shall cease
to apply effective upon such termination and (ii) the provisions of Section 1(b)
shall not apply during such period.



b.
In the event that Agent breaches the provisions of Section 3 d of this
Agreement, and Agent fails to cure such breach within 30 days following receipt
by Agent of written notice from Viggle of a breach by Agent of Section 3 d, then
Agent shall be deemed to have wrongfully terminated this Agreement without good
cause, and Viggle shall be entitled to recover from Agent damages equal to the
following: (i) for so long as Robert Sillerman is the CEO of both Agent and
Viggle, the net revenues to Viggle from the sales of Services for the 12 months
preceding the effective date of such termination, but not less than ten million
dollars ($10,000,000) or (ii) if Robert Sillerman is not the CEO of both Agent
and





--------------------------------------------------------------------------------

Exhibit 10.1

Viggle, the actual damages suffered by Viggle as a result of such termination.
Any notice from Viggle of an alleged breach of Section 3 d shall specify in
detail the facts which Viggle asserts give rise to the breach. Any claim by
Viggle arising from an alleged breach of Section 3 d shall be asserted within 15
days of the occurrence of the alleged breach or will be deemed waived. In the
event that Viggle claims that Agent has terminated this Agreement without good
cause and Agent disputes such claim, the dispute shall be resolved pursuant to
arbitration as provided in Section 22.


c.
Agent may terminate this Agreement if Viggle is in material breach of its
obligations hereunder and fails to cure such breach within 30 days following
receipt by Viggle of written notice of such breach from Agent. For purposes of
this Agreement, a “material breach” by Viggle shall be deemed to have occurred
if either (i) Viggle is 60 days or more in arrears with respect to the payment
of Commissions to Agent or (ii) the lockbox required pursuant to Section 12(b)
above is not set up in a timely manner because of any action or inaction on the
part of Viggle.



15.
APPLICABILITY OF TERMS AFTER TERMINATION



In the event of termination or expiration, this Agreement shall remain
applicable to any orders for the Services arising prior to the termination or
expiration. In addition, the terms and conditions of Sections 6, 10c,11, 12,
15,16, 18, 19, 21 and 22 of this Agreement will survive any expiration or
termination of this Agreement.


16.
INDEMNIFICATION



a.
Viggle will indemnify, defend and hold harmless Agent and each of its officers,
directors, employees, owners, affiliates, customers and each of its and their
respective agents, representatives, successors and assigns (“Agent Indemnified
Parties”) from and against any loss, cost, claim, liability or expense,
including, but not limited to the imposition of any fines or penalties by any
governmental agency and claims for personal injury, death, property damage and
economic loss (“Claim”), arising from or related in any manner to (i) the
operation of Viggle’s business; (ii) any contested or imperfect title or right
to sell or market any Viggle Services, including but not limited to any claims
of infringement of intellectual property rights associated with any Viggle
Services; (iii) any act or omission of an Agent Indemnified Party in reliance
upon any written decision, approval, statement or communication of Viggle or any
of its authorized representatives or agents; (iv) violation by Viggle of any
applicable law or regulation or any term or condition of this Agreement, or the
material breach of this Agreement by Viggle; and (v) any claims against Agent
arising from alleged deficiencies in the rights clearances required under
federal, state and local laws with respect to the property or Services of
Viggle.



b.
Agent will indemnify, defend and hold harmless Viggle and each of its officers,
directors, employees, owners, affiliates, customers and each of its and their
respective agents, representatives, successors and assigns (“Viggle Indemnified
Parties”) from and against any loss, cost, claim, liability or expense,
including, but not limited to the imposition of any fines or penalties by any
governmental agency and claims for personal injury, death, property damage and
economic loss (“Claim”), arising from or related in any manner to (i) the
operation of Agent’s business; (ii) any contested or imperfect title or right to
sell or market any of Agent’s services, including but not limited to any claims
of infringement of intellectual property rights associated with any of Agent’s
services; (iii) any act or omission of a Viggle Indemnified Party in reliance
upon any written decision, approval, statement or communication of Agent or any
of its authorized representatives or agents; (iv) violation by Agent of any
applicable law or regulation or any term or condition of this Agreement, or the
material breach of this Agreement by Agent; and (v) any claims against Viggle
arising from alleged deficiencies in the rights clearances required under
federal, state and local laws with respect to the property or services of Agent.



c.
The party seeking to be indemnified, defended or held harmless under this
Section 16 (“Indemnified Party”) shall promptly notify the party obligated to
indemnify, defend or hold harmless the Indemnified Party (“Indemnifying Party”)
of the existence of any Claim to which Indemnifying Party’s obligations





--------------------------------------------------------------------------------

Exhibit 10.1

under this Section 16 would apply, and shall give Indemnifying Party a
reasonable opportunity to defend the same at its own expense and with counsel of
its own selection; provided that Indemnified Party shall at all times also have
the right to fully participate in the defense at its own expense. If
Indemnifying Party shall, within a reasonable time after this notice, fail to
defend, Indemnified Party shall have the right, but not the obligation, to
undertake the defense of, and to compromise or settle (exercising reasonable
business judgment), the claim or other matter on behalf, for the account, and at
the risk, of Indemnifying Party. If the claim is one that cannot by its nature
be defended solely by Indemnifying Party (including, without limitation, one
brought by any federal or state alcoholic beverage regulating authority), then
Indemnified Party shall make available all information and assistance that
Indemnifying Party may reasonably request.


d.
Insurance Recovery. Any party seeking indemnification hereunder shall use
reasonable and diligent efforts to pursue and collect any insurance proceeds
available with respect to the indemnified matter. The amount of any recovery
which a party seeking indemnification hereunder shall be entitled to receive
shall be offset by the amount of insurance or other third party proceeds, if
any, actually received by such party in respect of such liability.



17.
INSURANCE



Viggle shall provide a commercially reasonable level of Services liability
insurance and intellectual property infringement insurance with (i) Agent
included as an additional insured and (ii) an agreement that Viggle’s insurance
is primary to that of Agent and that said insurance will not be terminated
except upon 20 days advance written notice to Agent. Proof of such insurance
shall be provided to Agent upon execution of this Agreement, upon each renewal,
and at such other times as may be reasonably requested by Agent.


18.
EXPENSES AND DISBURSEMENTS



Except as otherwise provided herein or otherwise agreed to by the parties
hereto, each party agrees to pay and be solely responsible for all expenses
incurred and all disbursements made by it in connection with this Agreement.


19.
NOTICES



To be valid for purposes hereof, any notice, request, demand, waiver, consent,
approval, or other communication (any of the foregoing, a “Notice”) that is
given pursuant hereto:


a.
must be in writing and will be deemed given only as follows: (1) on the date
established by the sender as having been delivered personally; (2) on the date
delivered to the recipient party by a private overnight courier as established
by the sender by evidence obtained from the courier; (3) if sent by facsimile to
the recipient party, then upon confirmation of transmission thereof and (A) if
such transmission is received during normal business hours of the recipient,
then on the date of such transmission as indicated in such confirmation, and (B)
if such transmission is not received during normal business hours of the
recipient, then on the next business day after the date of such transmission as
indicated in such confirmation; (4) on the third business day after the date
mailed, by certified or registered mail, return receipt requested, postage
prepaid; or (5) if delivered by email of a Notice in portable document format
(.pdf), or other email attachment format, as an attachment to an email addressed
to a recipient party, then at the time at which the confirmation of receipt is
generated by the recipient party opening the email message (and creating a
record of receipt of the transmission) or receipt of such email message is
otherwise acknowledged by the recipient party; and

b.    if sent to Agent, then to the following address, facsimile, or email, as
applicable:






--------------------------------------------------------------------------------

Exhibit 10.1

SFX Entertainment, Inc.
430 Park Avenue
New York, NY 10022
Attn: Howard Tytel, Esq.
Facsimile: (646) 561-6700
Email: howard@sfxii.com
with a required copy (the delivery of which will not constitute notice to Agent)
to:
Reed Smith LLP
599 Lexington Avenue
New York, NY 10022
Attn: Herbert F. Kozlov, Esq.
Facsimile: (212) 521-5450
Email: hkozlov@reedsmith.com
If to Viggle, then to the following address, facsimile, or email as applicable:
Viggle Inc.
902 Broadway, 11th Floor
New York, NY 10010
Attention: John Small, CFO
Facsimile: 646 349-5988
Email: John@viggle.com
with a required copy (the delivery of which will not constitute notice to
Viggle) to:
Viggle Inc.
902 Broadway, 11th Floor
New York, NY 10010
Attention: Tom McLean, General Counsel
Facsimile: 646 349-5988
Email: Tom@viggle.com
20.
NO IMPLIED WAIVERS



The failure of a party at any time to require performance by the other party of
any provision hereof shall not affect in any way the full right to require such
performance at any time thereafter, nor shall the waiver by a party of a breach
of any provisions hereof be taken or held to be a waiver of the provision
itself.


21.
RELATIONSHIP CREATED



Agent is not an employee, partner, or joint venturer of Viggle for any purpose
whatsoever, but is an independent contractor, which shall at all times maintain
its own organization as a distinct and separate legal entity from Viggle.
Performance by Agent hereunder shall be subject entirely to the internal
direction and control of Agent.


22.    GENERAL


a.
This Agreement shall be governed by the laws of the State of New York and
constitutes the entire agreement and understanding between the parties related
to the subject matter contained herein. This Agreement constitutes the full,
complete and final expression of the parties understanding with respect to the
subject matter hereof. In entering into this Agreement, no party has relied on
any statements, promises or representations except as expressly set forth
herein. No other agreement, oral or written,





--------------------------------------------------------------------------------

Exhibit 10.1

express or implied, has been made between the parties (except as may be
expressly referred to herein). If any provision of this Agreement or the
application thereof to any party or circumstances is held invalid or
unenforceable, the remainder of this Agreement and the applicability of such
provision to other parties or circumstances shall not be affected thereby, and
to this end the provisions of this Agreement are declared severable. Nothing in
this Agreement shall confer on any person other than the parties, or their
respective permitted successors or assigns, any rights remedies, obligations or
liabilities under or by reason of this Agreement or the transactions
contemplated hereby. Only Agent and Viggle shall be entitled to rely on any
provision of this Agreement. This Agreement may be executed in two or more
counterparts which taken together shall constitute one and the same instrument.
This Agreement may only be modified or amended by a writing manually signed in
pen and ink by both parties. An exchange of emails shall not be sufficient to
satisfy the requirement of a manually signed writing. This Agreement is the
product of mutual negotiation and drafting, and neither party shall be deemed to
be the draftsman of this Agreement.


b.
Any controversy or claim arising out of or relating to this Agreement, or breach
thereof, shall be settled by binding arbitration to be held at the offices of
JAMS in New York, NY, before a single arbitrator under the JAMS rules for
arbitration of commercial disputes. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. In any such
arbitration proceeding, the arbitrator shall award reasonable attorney’s fees
and the costs of such arbitration to the party the arbitrator determines is the
prevailing party.



[signature page follows]


    
        
    




--------------------------------------------------------------------------------

Exhibit 10.1

        
        
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




SFX-94, llc




By:    
Name:
Title:


Viggle Inc.




By:    
Name:
Title:




--------------------------------------------------------------------------------

Exhibit 10.1





Exhibit A
Revenue Team
Victoria
Dekhtyar
Senior Account Services Manager
Account Services
Courtney
DelTurco
Sales Associate
Account Services
Katherine
Greichen
Sales Associate
Account Services
Catherine
Pugliese
Sales Associate
Account Services
Kathryn
Ruczynski
Sales Associate
Account Services
Meghan
Weber
Director, Account Services
Account Services
Lauren
Zaremba
Account Manager
Account Services
Stephen
Arndt
Account Executive - Midwest
Direct Sales
Anne
Cleary
Executive Assistant, CRO
Direct Sales
Carolyn
Hodukavich
Account Executive - East
Direct Sales
Alexandra
Kiernan
Account Director - East
Direct Sales
Jonathan
Kirkland
Account Executive - West
Direct Sales
Todd
Leslie
VP, Sales - Midwest
Direct Sales
Shaila
Mathias
Account Director - East
Direct Sales
Mark
Morris
VP, Sales - West
Direct Sales
Ariel
Martinez
VP, Integrated Marketing
Integrated Marketing
Michael
Levin
VP, Sales -East&TV Partnership
Networks/ BusDev
Tiffany
Morales
Pricing&Planning Analyst
Pricing & Inventory
Sofia
Santiago
Sales Pricing/Planning Mgr
Pricing & Inventory
Megan
Dorros
Campaign Manager, Ad Ops
Revenue Ops
Rahkiah
Frias
Director,Advertising Operations
Revenue Ops
Anna
Hougart
VP, Revenue Operations
Revenue Ops
Ashley
Jeter
Traffic Coordinator, Ad Ops
Revenue Ops
Gabe
Marra
Reporting Analyst, Rev Ops
Revenue Ops
Alexa
Tafuri
Rev Ops Intern
Revenue Ops





--------------------------------------------------------------------------------

Exhibit 10.1



Exhibit B
Terms and Conditions and Approval Process


The sales team sells the particular ad units at the rates set forth in Viggle’s
then current rate card. Viggle’s current rate card is attached to this Exhibit
B.


Once a client decides to make a purchase of advertising from Viggle, the
client’s digital advertising agency prepares an insertion order with the
particular ad units the client wishes to buy and the agreed-upon rates for those
ad units, which are based on the rate card. Typically, insertion orders are
based on the Interactive Advertising Bureau Standard Terms and Conditions for
Internet Advertising for Media Buys of One Year or Less, Version 3. Other terms
and conditions may be used if approved by Viggle.


The Account Services team processes the incoming insertion order. The Account
Services team enters the insertion order into Viggle’s internal electronic order
system. Viggle currently uses software called Operative for this purpose. Once
entered into Operative, the terms are delivered to Viggle’s chief financial
officer and legal department for approval. Once approved, the IO is delivered to
the Revenue Operations team, which then loads the advertising units into
Viggle’s system to run in accordance with the terms of the insertion order.








